Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0004061
                                                        12-JUN-2015
                                                        01:02 PM



                            SCWC-13-0004061

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            WALTER N. GUITY,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

                           NADETH M. GUITY,
                    Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0004061; FC-D NO. 10-1-6563)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari, filed on April 28, 2015, is hereby rejected.

           DATED:   Honolulu, Hawai#i, June 12, 2015.

Walter N. Guity,                   /s/ Mark E. Recktenwald
petitioner pro se
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson